DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-5, drawn to method for evaluating mass spectrometry data for the analysis of peptides from biological samples, classified in G01N33/6848.
II. Claim 6-16, drawn to mass spectrometric method for evaluating an individual mass spectrum of peptides from biological samples, classified in H01J49/0036
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in group I does not require assigning the measured m/z values to corresponding m/z bins of a 2D histogram.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Philip Conrad on 11/29/2022 a provisional election was made without traverse to prosecute the invention of group I, claim 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toumi et al. (Journal of Proteome Research, 2010) (Toumi).
Regarding claim 1, Toumi teaches a method for evaluating mass spectrometry data for the analysis of peptides from biological samples (abstract), the method comprising:
a) providing expected mass defects (theoretical peptide MD calculations) (page 5492, par 3);
b) determining measured mass defects resulting from the mass spectrometry data (calculate mass defect value for two sets of human tryptic peptides) (page 5492, par 3);
c) determining discrepancies between the measured mass defects and the expected mass defects (compare the data to the theoretical peptide calculations) (page 5492, par 3);
d) determining an actual variance of the discrepancies about a mean thereof (the mean and rage of MaDPUM) (age 5493, par 1); and
e) comparing the actual variance with a defined acceptable variance (page 5495, par 2).
Regarding claim 3, Toumi teaches that wherein interquartile ranges of the ascertained discrepancies are determined over subintervals of a mass axis in order to determine the actual variance of the mass defect discrepancies (Fig. 3, page 5494, par 4-5), and wherein discrepancies data are rejected as defective when a limit value of the actual variance is exceeded (page 5495, par 2).
Regarding claim 5, Toumi teaches that wherein a mass range with a recognizable peptide signal is determined as a totality of subintervals of a mass axis for which a quotient of the actual variance and a maximum permissible variance dP(m) does not exceed a specified threshold value t (Fig. 3, page 5494, par 4-5), and discrepancies data are rejected as defective when a limit value for a lower or upper limit of said mass range or its extent is exceeded or not reached (page 5492, par 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toumi et al. (Journal of Proteome Research, 2010) (Toumi) in view of Chen et al. (US 2007/0038387) (Chen).
Regarding claim 2, Toumi does not specifically teach that wherein the mass spectrometry data are MALDI-TOF mass spectrometry data. However, Chen teaches that wherein the mass spectrometry data are MALDI-TOF mass spectrometry data (par [0009]). It would have been obvious to one of ordinary skill in the art to select MALDI-TOF mass spectrometry data as the mass spectrometry data for the analysis, because the selection is based on its suitability for the intended use.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the equation as recited in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797